FILED
                            NOT FOR PUBLICATION                              JUN 09 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HARVEY ANTONIO SALAZAR,                          No. 12-70001

              Petitioner,                        Agency No. A039-729-372

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 5, 2015**
                               Pasadena, California

Before: BYBEE and BEA, Circuit Judges and FOOTE,*** District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Elizabeth E. Foote, District Judge for the U.S. District
Court for the Western District of Louisiana, sitting by designation.
      Harvey Antonio Salazar petitions for review of the Board of Immigration

Appeals’s (“BIA”) dismissal of his appeal from the Immigration Judge’s (“IJ”)

order of removal. We have jurisdiction under 8 U.S.C. § 1252(a)(1).

      Salazar argues the government failed to prove his conviction under

California Health & Safety Code § 11352(a) was for a crime “relating to a

controlled substance” so as to render him removable. See Mielewczyk v. Holder,

575 F.3d 992, 994–95 (9th Cir. 2009). We review the IJ’s decision because the

BIA adopted that decision without expressing disagreement with it. See

Moreno-Morante v. Gonzales, 490 F.3d 1172, 1174 (9th Cir. 2007). The IJ

correctly applied the modified categorical approach and correctly held the criminal

information in Salazar’s case, Salazar’s plea agreement, and the trial court’s

register proved Salazar was convicted of offering to transport cocaine, which is a

crime “relating to a controlled substance.” Mielewczyk, 575 F.3d at 995–96; 21

C.F.R. § 1308.12(b)(4). Salazar was therefore removable. Mielewczyk, 575 F.3d

at 998–99.

      Salazar also argues the BIA abused its discretion in denying his motion to

remand to the IJ to assert an ineffective assistance of counsel claim. Salazar did

not comply with the BIA’s procedures for asserting such a claim, see

Correa-Rivera v. Holder, 706 F.3d 1128, 1131 (9th Cir. 2013), and it is not


                                          2
“undisputed on the face of the record” that counsel was ineffective, Reyes v.

Ashcroft, 358 F.3d 592, 597 (9th Cir. 2004). The BIA therefore did not abuse its

discretion.

DENIED.




                                          3